

Exhibit 10.30(a)
eqtletterheadduran.jpg [eqtletterheadduran.jpg]


CONFIDENTIAL


July 18, 2019


Mr. Richard Anthony Duran
5334 Darling St
Houston, TX 77007


Dear Mr. Duran:


Please accept this letter as a personal invitation to join our team and an
official offer of at-will employment as Chief Information Officer in our
Pittsburgh office, reporting to Toby Z. Rice, President and Chief Executive
Officer.


Please carefully review the following sections of this letter, as they delineate
the conditions of our offer. This offer is contingent upon action by the Board
of Directors of EQT Corporation to elect you to the position identified above
and your successful completion of a mandatory drug screen, background check, our
Director and Officer Questionnaire, and execution and delivery of the
Non-Compete Agreement referenced below. If you have questions about these
pre-employment evaluations, please contact Tramaine Hendricks at 412-553-5861.
 
Base Salary
Your beginning bi-weekly base salary will be $14,615.39. This is equivalent to
$380,000.14 annually. Future adjustments in base salary, if any, are generally
made by the Management Development and Compensation Committee (“the MDCC”) of
the EQT Corporation Board of Directors in conjunction with our annual
performance review process.


Short-Term (or Annual) Incentive Compensation
In addition to your base salary, EQT Corporation (“EQT” or “Company”) offers
incentive compensation under the EQT Corporation Executive Short-Term Incentive
Plan or other similar short-term incentive plan which may be adopted by the MDCC
from time to time (“ESTIP”). You will be eligible to participate in the ESTIP
for calendar year 2019 on a pro rata basis (i.e., pro rata for the portion of
the 2019 calendar year beginning on the date you commence employment with EQT
and ending December 31, 2019) subject to approval of the MDCC and each year
thereafter that the ESTIP is offered, provided you are otherwise eligible for
the ESTIP in accordance with its terms.  Your 2020 target will be $215,000.00
(which amount also represents your full-year 2019 target, of which you will be
eligible for a pro rata portion, as noted above, subject to MDCC approval). Your
ESTIP target for future years will be established by the MDCC.


Signing Bonus
Up your commencement of employment with EQT and subject to approval by the MDCC,
you will be eligible for a $50,000.00 signing bonus. This signing bonus will be
paid in the first pay period following the MDCC approval. If you terminate your
employment with EQT prior to your first year anniversary, you will be required
to repay the signing bonus in full.




EQT Corporation | EQT Plaza | 625 Liberty Avenue | Suite 1700 | Pittsburgh, PA
15222
T 412.553.5712 | F 412.553.5722 | www. eqt.com

--------------------------------------------------------------------------------

Mr. Richard Anthony Duran
July 18, 2019




Long-Term Incentive Plan
Upon your commencement of employment with EQT or shortly thereafter and
execution of the Non-Compete Agreement, you will receive a long-term incentive
award consisting of time-based restricted shares valued at $1,000,000.00.


The long-term incentive awards described above will be governed by the EQT
Corporation 2019 Long-Term Incentive Plan, the related Program documents and the
participant award agreements.  The actual number of shares granted will be
determined using the closing price of EQT stock on the grant date, rounded up to
the next 10 shares. Your long-term incentive award for future years will be
established by the MDCC.


Equity Ownership Guidelines
Consistent with the goal of driving long-term value creation for shareholders,
the Company’s equity ownership guidelines require significant equity ownership
by our executive officers. Qualifying holdings include EQT stock owned directly,
EQT shares held in the Company’s 401(k) plan, time-based restricted stock and
units, and performance-based awards for which only a service condition remains,
but do not include other performance-based awards or options. Although
mandatory, there is no deadline for achieving the ownership guidelines and
executives are not required to purchase EQT stock to meet the ownership
guidelines. The net shares acquired through incentive compensation plans
(through the exercise of options, the vesting of restricted stock or similar)
must be retained if an executive has not satisfied his or her target. An
executive’s failure to meet the equity ownership guidelines may influence an
executive’s mix of cash and non-cash compensation. Executives are not permitted
to pledge their EQT equity and are not permitted to hedge or otherwise invest in
derivatives involving EQT stock.


All executive officers, other than the CEO, currently have a three times base
salary equity ownership requirement.


Confidentiality, Non-Solicitation and Non-Competition Agreement
This offer is conditioned upon you executing the enclosed Confidentiality,
Non-Solicitation and Non-Competition Agreement (“Non-Compete Agreement”).


Work Schedule Options
In order to provide employees with a way to maintain work/life balance, EQT has
two work schedule options - a 9/80 work schedule and a traditional 8-hour day/5
days per week option. Under the 9/80 work schedule, during the standard 80-hour
pay period employees work eight 9-hour days (Monday through Thursday) and one
8-hour day (Friday), with a tenth day off (alternate Friday).


Initially, you will work the traditional work schedule until you make a
selection and discuss it with your supervisor. Detailed information on these
work schedule options, holidays and vacation will be covered in orientation. You
will have 31 days to make your schedule selection.


Employee Benefits
You will have the opportunity to participate in such group medical, dental, life
and disability insurance plans, retirement and savings plans and other fringe
benefit programs as are available generally to employees of the Company, and as
may be amended from time-to-time.






--------------------------------------------------------------------------------

Mr. Richard Anthony Duran
July 18, 2019




Vacation and Holidays
Your annual vacation entitlement will be 240 hours, which will be prorated for
the first year based upon full months worked. Additionally, EQT presently
observes certain paid holidays.


Relocation Benefits
You will be eligible to receive the following Tier IV moving and relocation
benefits, provided that you sign the enclosed Relocation Expense Reimbursement
Agreement:


•
Miscellaneous Allowance in the amount of $10,000. The Miscellaneous Allowance is
not grossed up for tax purposes.

•
Please see the attached Moving and Relocation Benefit Summary for additional
details on this benefit.

•
EQT’s policy provides for up to 90 days of estimated temporary living expenses.



Director and Officer Questionnaire
A copy of our Director and Officer Questionnaire is attached as well as a
limited Power of Attorney document for Section 16 related matters. Please
complete the questionnaire and power of attorney documents and return them to me
as soon as possible, as certain of the information is required to be filed with
the United States Securities and Exchange Commission. Please also provide me
with your SEC CIK and CCC codes for your time as a Section 16 officer for any
previous employers. Please let me know if you do not have SEC codes so that we
are able to start the application process.


Contingency Matters
This offer and your continued employment with EQT are contingent upon the
following:


•
Action by the Board of Directors of EQT Corporation to elect you to the
positions identified above and by the MDCC;



•
In accordance with the Federal Immigration Reform and Control Act of 1986, you
are required to provide EQT with verification of your identity and eligibility
to work in the United States; and



•
Submitting to and successfully completing all pre-employment assessments
including a drug screen, background check, our Director and Officer
Questionnaire, and execution and delivery of the Non-Compete Agreement.



The benefits described above are subject to review and modification by the MDCC
or by EQT when those changes are applicable to all employees.


We anticipate your tentative starting date to be no later than July 22, 2019.


Please understand that employment with EQT is at-will, which means that either
you or the Company can terminate the employment relationship at any time, with
or without cause. This employment-at-will relationship cannot be changed except
by a written agreement approved by the MDCC and signed by an authorized officer
of the Company.




--------------------------------------------------------------------------------

Mr. Richard Anthony Duran
July 18, 2019




If you have any questions regarding this offer, please contact me at
412.553.5740. Should you accept, you must also complete and return the attached
Non-Compete Agreement to me via e-mail in the form of a .pdf to djsmith@eqt.com.


With your acceptance, you confirm that you are not currently bound by or subject
to any confidentiality or non-competition agreement with a previous employer
that you have not previously disclosed to us and, if in writing, provided a copy
to us.


EQT's onboarding process is administered through an online application called
Taleo Onboard. Once we receive your signed offer letter, you will receive an
e-mail from Taleo Onboard with details to set up your username and password.
Please log-on to Taleo Onboard immediately to complete your profile, post-offer
employment questionnaire and background check release forms. Until these forms
have been completed, we cannot initiate your mandatory pre-employment
assessments.


If you experience any problems using Taleo Onboard, please send an email to
onboarding@eqt.com or contact Tramaine Hendricks at 412-553-5861.


This offer expires on July 19, 2019.


Confidentiality
This letter is confidential, and its contents are intended solely for review by
you and your counsel. You should not disclose, and you will advise your counsel
not to disclose, this letter’s contents or the fact of its existence to any
third party without our prior written consent. You understand that action by the
board of EQT to elect you as an officer may require a public announcement by the
Company. Except as may be required by law or stock exchange rule, the disclosure
of this offer and your acceptance, if any, to any third party other than your
counsel and our representatives subject to an appropriate confidentiality
obligation, will be mutually agreed upon and coordinated.


Please return one copy of this letter with your signature indicating your
acceptance or rejection of this offer, and the terms and conditions contained
herein, to me. If you have any questions, please contact me directly.
 
Sincerely,








David J. Smith
Senior Vice President, Human Resources






I Accept / Reject (circle) the Company’s offer of employment and the terms and
conditions set forth herein:


/s/ Richard Anthony Duran
07/23/19
Richard Anthony Duran
Date



